People v Davis (2020 NY Slip Op 04678)





People v Davis


2020 NY Slip Op 04678


Decided on August 20, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 20, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, NEMOYER, TROUTMAN, AND DEJOSEPH, JJ.


448 KA 16-02099

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vJERALD J. DAVIS, JR., DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JANET C. SOMES OF COUNSEL), FOR DEFENDANT-APPELLANT.
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (STEPHEN X. O'BRIEN OF COUNSEL), FOR RESPONDENT. 

	Appeal from a resentence of the Supreme Court, Monroe County (Joanne M. Winslow, J.), rendered October 4, 2016. Defendant was resentenced upon his conviction of robbery in the second degree. 
It is hereby ORDERED that the resentence so appealed from is unanimously affirmed.
Memorandum: In appeal No. 1, defendant appeals from a judgment convicting him upon his plea of guilty of robbery in the second degree (Penal Law § 160.10 [2] [a]) and, in appeal No. 2, he appeals from a resentence on that conviction. Initially, we note that defendant's contention on appeal concerns only the resentence in appeal No. 2, and we therefore dismiss the appeal from the judgment in appeal No. 1 (see People v Loiz [appeal No. 2], 175 AD3d 872, 872-873 [4th Dept 2019]; People v Patterson, 128 AD3d 1377, 1377 [4th Dept 2015]). Contrary to defendant's contention, the resentence is not unduly harsh or severe.
Entered: August 20, 2020
Mark W. Bennett
Clerk of the Court